DETAILED ACTION
This Office Action is responsive to the amendment for application 16/686,453 filed on 24 March 2022. Claims 1, 7, 13, and 19 have been amended.
The objection to claims 1, 7, 13, and 19 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Claims 1-21 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-21 have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 20 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,481,955 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Janniello (Reg. No. 54,197) on 11 April 2022.
Please amend claims 1, 7, 13, and 19 as follows:
     1. A computer-implemented method for performing computing processing comprising: 
     receiving a plurality of requests for computing processing; 
     replicating at least some of the plurality of requests, wherein the [[replication]]replicating is repeated for transmission to each of a plurality of computer resources based on a fractional replication factor prior to transmission of the plurality of requests; 
     transmitting each received request and each replicated request to a computer resource of the plurality of computer resources for processing; 
     determining a tail latency for performing the requested computing processing; and 
     incrementally increasing the fractional replication factor when the determined tail latency does not meet a target tail latency.
     7. A computer program product for performing computing processing, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: 
     receiving a plurality of requests for computing processing; 
     replicating at least some of the plurality of requests, wherein the [[replication]]replicating is repeated for transmission to each of a plurality of computer resources based on a fractional replication factor prior to transmission of the plurality of requests; 
     transmitting each received request and each replicated request to a computer resource of the plurality of computer resources for processing; 
     determining a tail latency for performing the requested computing processing; and 
     incrementally increasing the fractional replication factor when the determined tail latency does not meet a target tail latency.
     13. A system for performing computing processing, the system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform: 
     receiving a plurality of requests for computing processing; 
     replicating at least some of the plurality of requests, wherein the [[replication]]replicating is repeated for transmission to each of a plurality of computer resources based on a fractional replication factor prior to transmission of the plurality of requests; 
     transmitting each received request and each replicated request to a computer resource of the plurality of computer resources for processing; 
     determining a tail latency for performing the requested computing processing; and 
     incrementally increasing the fractional replication factor when the determined tail latency does not meet a target tail latency.
     19. A system for performing computing processing, comprising: 
     a plurality of computing resources adapted to perform computing processing; and 
     a load replicator adapted to: 
     receive a plurality of requests for computing processing, 
     replicate at least some of the plurality of requests, wherein the [[replication]]replicating is repeated for transmission to each of a plurality of computer resources based on a fractional replication factor prior to transmission of the plurality of requests, 
     transmit each received request and each replicated request to a computer resource of the plurality of computer resources for processing, 
     determine a tail latency for performing the requested computing processing; and 
     incrementally increase the fractional replication factor when the determined tail latency does not meet a target tail latency.


Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “replicating at least some of the plurality of requests, wherein the replicating is repeated for transmission to each of a plurality of computer resources based on a fractional replication factor prior to transmission of the plurality of requests; transmitting each received request and each replicated request to a computer resource of the plurality of computer resources for processing” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 7, 13, and 19. 
Further, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 4 “receiving a plurality of requests for computing processing; replicating at least some of the plurality of requests, wherein the requests are replicated based on a fractional replication factor prior to transmission of the plurality of requests; transmitting each received request and each replicated request to a computer resource for processing; determining a tail latency for performing the requested computing processing; incrementally increasing the fractional replication factor when the determined tail latency does not meet a target tail latency” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 10 and 16.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196